       Case 6:20-cv-01348-JAR-ADM Document 1 Filed 12/14/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                 AT WICHITA, KANSAS


 FRALY F. MAURIN,

                 Plaintiff,

 v.                                                          Case No:

 MELVIN W. CARTER,
 NAVAJO EXPRESS INC., AND
 NAVAJO SHIPPERS INC.

                 Defendants.



                                          COMPLAINT

       Plaintiff, by and through counsels Patrick A. Turner and Dustin L. DeVaughn of DeVaughn

James Injury Lawyers, for Plaintiff’s claims against the Defendants, alleges and states:

                                          A. PARTIES

1.     Plaintiff, Fraly Maurin, is a citizen of the State of Kansas who resides in Dodge City,

       Kansas.

2.     Defendant Melvin W. Carter is a citizen of the State of Utah, and resides at 112 W. 300 N,

       Manti, Utah 84642, and may be served at that address.

3.     Defendant, Navajo Express Inc., is a Corporation incorporated in the State of Colorado

       with its principal place of business is in the state of Colorado. It may be served with process

       through its Registered Agent, Donald R. Digby Jr., 1400 West 64th Avenue, Denver,

       Colorado 80221.

4.     Defendant, Navajo Shippers Inc., is a Corporation incorporated in the State of Colorado

       with its principal place of business is in the state of Colorado. It may be served with process

       through its Registered Agent, Donald R. Digby Jr., 1400 West 64th Avenue, Denver,
      Case 6:20-cv-01348-JAR-ADM Document 1 Filed 12/14/20 Page 2 of 4




      Colorado 80221.

                             B. VENUE AND JURISDICTION

5.    This Court has jurisdiction over the persons and subject matter.

6.    Venue is proper in the United States District of Court for the District of Kansas.

7.    This collision took place in Ford County, Kansas on October 5, 2019.

8.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of diversity of

      citizenship.

9.    The matter is in excess of the sum of Seventy-Five Thousand Dollars ($75,000.00)

      exclusive of interest and costs.

                                   C. NATURE OF ACTION

10.   On October 5, 2019, Defendant Melvin W. Carter was operating a tractor trailer when he

      was maneuvering through the parking lot of Flying J located at 2524 E. Wyatt Earp Blvd.,

      Dodge City, Kansas 67801, when he struck Plaintiff who inside his vehicle and was legally

      parked.

11.   Specifically, Melvin W. Carter was negligent for the following reasons:

            a. Inattentive operation of motor vehicle;

            b. Failure to keep a proper lookout;

            c. Failure to use ordinary care;

            d. Failure to give warning;

            e. Failure to maintain control of the vehicle

            f. Operation of a commercial motor vehicle without first ascertaining that

                movement could have been safely made;

            g. Failure to take evasive action; and

            h. Careless driving.

                                               2
       Case 6:20-cv-01348-JAR-ADM Document 1 Filed 12/14/20 Page 3 of 4




12.    At all times material hereto, the tractor trailer operated by Defendant Carter was owned

       and maintained by Defendant Navajo Express, Inc.

13.    Upon information and belief, Defendant Carter was operating the motor vehicle as an agent

       of or within the course and scope of employment or agency with Defendants Navajo

       Express, Inc., and Navajo Shippers, Inc.

14.    Defendants Navajo Express, Inc., and Navajo Shippers, Inc. are responsible for Defendant

       Carter’s actions under the Doctrine of Respondeat Superior.

15.    As a result of defendants’ negligence, Plaintiff sustained serious bodily injury, medical

       expenses, lost wages, and has incurred non-economic damages such as pain and suffering.

       Furthermore, Plaintiff reasonably expects to incur future medical expenses, future lost

       wages and future non-economic damages such as pain and suffering.

       WHEREFORE, Plaintiff prays for judgment against defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), for costs herein, and for such other and further relief

as the Court deems just and equitable.




                                             Respectfully submitted,

                                             DeVaughn James Injury Lawyers

                                             By: /s/ Patrick Turner
                                             Patrick Turner, #23437
                                             Dustin L. DeVaughn, #16559
                                             32441 N. Toben
                                             Wichita, KS 67226
                                             [p] (316) 977-9999
                                             [f] (316) 425-0414
                                             pturner@devaughnjames.com
                                             ddevaughn@devaughnjames.com
                                             Attorneys for Plaintiff



                                                  3
Case 6:20-cv-01348-JAR-ADM Document 1 Filed 12/14/20 Page 4 of 4




      DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

Plaintiff demands a pretrial conference and trial by a jury in this matter.



                   DESIGNATION FOR PLACE OF TRIAL

Plaintiff designates Wichita, Kansas as the place for trial of this matter.



                                       By: /s/ Patrick Turner
                                       Patrick Turner, #23437
                                       Dustin L. DeVaughn, #16559
                                       32441 N. Toben
                                       Wichita, KS 67226
                                       [p] (316) 977-9999
                                       [f] (316) 425-0414
                                       pturner@devaughnjames.com
                                       ddevaughn@devaughnjames.com
                                       Attorneys for Plaintiff




                                          4
